 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          SOUTHREST, INC.,                             CASE NO. C19-0486JLR

11                              Plaintiff,               MINUTE ORDER
                  v.
12
            HYATT HOTELS CORPORATION,
13
            et al.,
14
                                Defendants.
15
            The following minute order is made by the direction of the court, the Honorable
16
     James L. Robart:
17
            The court SETS a hearing regarding the pending motion for preliminary injunction
18
     (Dkt. # 20) for May 21, 2019, at 10:00 a.m. Each side will be allocated 30 minutes at the
19
     hearing to address the court. During this time, the parties should expect questions from
20
     the court.
21
     //
22


     MINUTE ORDER - 1
 1         In light of this order, the court STRIKES as moot the pending motion for an order

 2   to show cause (Dkt. # 23).

 3         Filed and entered this 9th day of April, 2019.

 4
                                                WILLIAM M. MCCOOL
 5                                              Clerk of Court

 6                                              s/ Ashleigh Drecktrah
                                                Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
